                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                    Plaintiff,                               4:17CR3006

      vs.
                                                               ORDER
JENNIE L. REESE,

                    Defendant.


      Defendant will be attempting to make payments toward restitution beginning
in January 2020, the goal being to fully participate in pretrial diversion rather than go
to trial. The parties therefore orally move to continue the progression and trial of this
case. Based on the representations of counsel, the court finds the oral motion
should be granted. Accordingly,

      1)     The parties' motion to continue is granted.

      2)     The court finds the ends of justice served by granting the parties’
             request to continue progression and trial of this case outweigh the
             interests of the public and the defendant in a speedy trial, and the
             additional time arising as a result of the granting of the motion, the time
             between today's date and the completion of this matter, shall be
             deemed excluded in any computation of time under the requirements of
             the Speedy Trial Act. 18 U.S.C. § 3161(h)(7). Failing to timely object to
             this order as provided under the court’s local rules will be deemed a
             waiver of any right to later claim the time should not have been
             excluded under the Speedy Trial Act.

      3)     A telephonic conference will be held before the undersigned magistrate
             judge on July 8, 2020 at 10:00 a.m. Counsel shall use the conferencing
             instructions assigned to this case, (Filing No. 33), to participate in the
             call.

      December 3, 2019.
                                               BY THE COURT:

                                               s/ Cheryl R. Zwart
                                               United States Magistrate Judge
